Citation Nr: 1419055	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 30 percent for a posttraumatic stress disorder (PTSD) for the period prior to October 17, 2011.

4.  Entitlement to a disability rating in excess of 30 percent for PTSD since December 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972.  His decorations include multiple awards of the Distinguished Flying Cross, and numerous Air Medals.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcripts are of record.  

In a July 2012 rating decision, the RO granted a temporary total disability evaluation for posttraumatic stress disorder from October 17 to November 30, 2011.  As the periods outside the grant of temporary total disability evaluation do not reflect the highest rating available for this disability, the appeal is continued with respect to these periods.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The issue of entitlement to a disability rating in excess of 30 percent for PTSD since December 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 17, 2011, the Veteran's PTSD was not manifested by more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran was exposed to loud noises in service.

3.  Bilateral sensorineural hearing loss is not shown to have been present in service, or to a compensably disabling degree within the first year following discharge from active duty, nor is it the result of any incident of the Veteran's period of active military service.

4.  The Veteran's tinnitus is the result of his nonservice connected hearing loss and as such, is not related to his military service.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2011, the criteria for a disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.130, Diagnostic Code 9411 (2013).

2.  A bilateral hearing loss was not incurred in service, nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 U.S.C.A. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, how disability ratings and effective dates are determined, the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on the Veteran's employment.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations.  The Veteran was afforded pertinent VA examinations in December 2008 and March 2011.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increase Rating Claim

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD Rating Schedule

The Veteran's posttraumatic stress disorder is rated as 30 percent disabling for the period prior to October 17, 2011, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record

PTSD Prior to October 17, 2011

The Veteran contends he is entitled to a disability evaluation greater than 30 percent for his PTSD prior to October 17, 2011.  

VA treatment records show the Veteran has had ongoing psychiatric evaluations.  Beginning with a February 2008 PTSD evaluation, the examiner noted the Veteran's mood at the time was stable and euthymic and his speech was goal directed.  He was well groomed and his hygiene was good.  There was no evidence of agitation or psychosis and the Veteran denied any current suicidal or homicidal ideation, plans or gestures.  He reported experiencing combat related intrusive thoughts and occasional nightmares that occurred once or twice a month.  The examiner noted that the appellant continued to struggle with alcohol use.  As for his relationships, the Veteran reported an improving relationship with his wife, future plans for a family vacation, and regular attendance at a Veterans' organization.  He also reported moderate levels of anxiety and irritability, managed by medication.  The Veteran was diagnosed with alcohol abuse/dependence and mild posttraumatic stress disorder.  He was assigned a global assessment of functioning score of 71.

From August through December 2008, the Veteran's mood fluctuated between dysphoric, stable, and depressed.  In August 2008, he reported running out of his treatment medication which led to symptoms of withdrawal, slight dizziness, depression and irritability.  In October 2008, he reported returning from and enjoying a vacation with his wife and feeling better able to manage feelings of anxiety and irritability.  By December 2008, he began experiencing increasing symptoms of depression and problems sleeping, with weekly nightmares.  During this period, his global assessment of functioning scores ranged from 60 to 65.  All other symptoms were not significantly different from his February 2008 evaluation.

VA provided the Veteran with a posttraumatic stress disorder examination in December 2008.  During the examination, he complained of losing interest in things and feeling like he was on an "uneven keel to nowhere."  As for his psychosocial adjustment since his last examination, the Veteran reported social isolation, a satisfactory marriage, a good relationship with his daughter, the ability to maintain few social relationships, participating in leisure activities, and denied any recent suicide attempts.  The examiner concluded his current psychosocial functioning appeared consistent with his previous report of mild impairment in social and occupational functioning.  As for his mental status examination, the Veteran appeared neatly groomed, pleasant and cooperative.  His speech was relevant and coherent, his affect was mildly constricted, and his mood was depressed.  Upon completion of a depression screening, the Veteran's depression was in the moderately severe range.  The examiner commented this range was inconsistent with the severity reported in his medical records.  The Veteran reported difficulty staying and falling asleep, reduced energy, and trouble concentrating.  He also reported daily intrusive thoughts about Vietnam, and weekly nightmares accompanied by cold sweats, reduced irritability due to medication management, exaggerated startled responses, and avoiding reminders about the war.  He also reported ritualistic behaviors and weekly panic attacks.  He denied suicidal or homicidal thoughts, flashbacks, or any significant sleep impairment.  There was no evidence of delusions or hallucinations, and there was also no evidence of gross memory loss or impairment.  He was assigned a global assessment of functioning score of 65.  When considering the appellant's alcohol abuse, which is not service connected, the global assessment of functioning score was 60.   Overall, the examiner concluded of the Veteran's PTSD symptoms appeared to be within the mild to moderate range, and his overall symptom severity had not increased since his last VA examination.  His PTSD symptoms were managed by medication.  The Board finds the VA examination opinion to be highly probative because of the examiner's educational training and experience. 

From January 2009 through March 2011, the Veteran's mood ranged from dysphoric to depressed.  In addition to his previously reported PTSD symptoms, he reported an increase in symptoms due to triggers such as the Ft. Hood incident and Memorial Day ceremonies.  He also stated that he avoided crowds and felt uncomfortable in crowded places.  The Veteran was noted to be working steadily (June 2010).  All other symptoms were not significantly different from his December 2008 VA examination.  During this timeframe, his global assessment of functioning scores ranged from 55 (September 2010) to 65 (January 2009).  At various times the appellant discussed participating in a program at a specialized inpatient unit, however, work constraints were cited as a basis for his non participation.  

During his September 2011 hearing, in addition his already reported PTSD symptoms, the Veteran alleged his recommendation for inpatient treatment was evidence of worsening symptoms.  He also reported having thoughts of suicide with no plans or intentions.  Since this hearing, the RO has readjudicated the Veteran's claim and awarded a temporary total disability evaluation to cover the period of inpatient treatment.

While the Veteran is competent to report his symptoms, his symptoms support evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants no more than a 30 percent disability rating under 38 C.F.R. § 4.130.  Periods where the Veteran expressed an increased in symptom severity appear to be related to isolated incidents of running out of medication, the Fort Hood incident and Memorial Day ceremonies.  Outside of these isolated incidents, the Veteran's PTSD symptoms appear to be properly managed by medication and his statements support this assessment.  While the appellant testified that he was experiencing suicidal ideation, it is notable that he consistently denied any such pathology when meeting with health care professionals.  The Board resolves this conflict by finding that he was most truthful with his health care providers due to the natural desire to improve the state of his psychiatric health.  Cf. Federal Rule of Evidence 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care.)  Accordingly, the Board assigns a low probative value to the Veteran's testimony of worsening PTSD symptoms.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 30 percent prior to October 17, 2011 was not warranted at any point, as there was no evidence of occupational and social impairment with reduced reliability and productivity.  Throughout the applicable rating period, the Veteran was able to maintain a relationship with his family and friends, and displayed no evidence of disruptive speech, difficulty in understanding complex commands, impaired judgment or impaired abstract thinking.  The Veteran's symptoms appeared most closely to reflect an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which are the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130.

As a preponderance of the evidence is against the assignment of an increased disability evaluation prior to October 17, 2011, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b).

The claim is denied.

Extraschedular and consideration for a total disability evaluation based on individual unemployability due to service connected disorders

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected PTSD, which is primarily productive of occupational and social impairments.  As such, the rating criteria are adequate to evaluate the Veteran's PTSD, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating period.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised for the period prior to October 17, 2011.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection Claims

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss Disability

The Veteran asserts that his bilateral hearing loss is related to his military service.  

His military specialty occupation was a weapons mechanic with service as an aerial gunner.  As such, there is evidence of an in-service exposure to loud noises.  Service treatment records, to include entrance and separation examination reports, show no complaints of, treatment for or diagnosis of hearing loss.  Four audiometric tests were conducted during the Veteran's military service, and they all indicate his hearing was within normal limits.  

In a March 2011 VA audiology examination, the Veteran received a diagnosis of bilateral sensorineural hearing loss in high frequencies, and the auditory thresholds showed a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  Chronic diseases are those listed under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  

Here, the Veteran's sensorineural hearing loss is a chronic disorder, i.e., it is an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  There is, however, no evidence of a chronic hearing loss disability in service, as defined by 38 C.F.R. § 3.385.  Moreover, the first post-service evidence of record indicating a hearing loss is a November 2006 VA diagnosis.  Thus, as there is no evidence of a hearing loss disability in service or within one year of separation from active duty, the provisions of 38 C.F.R. §§ 3.303(b) and 3.307 are inapplicable to this case.  

The Board may still review the Veteran's claim under 38 C.F.R. §§ 3.303(a) and 3.303(d), as mentioned above.  

During the March 2011 VA examination, the Veteran stated his symptoms began in service but he did  not report it because he felt there were other soldiers in greater need of medical attention.  The Veteran also reported mild post-military occupational noise exposure when he worked as a coal mine mechanic doing basic carpentry work and then as a self-employed ceramic tile installer.  After examining the Veteran and reviewing the record, the examiner concluded that a hearing loss disability was less likely associated with the Veteran's military noise exposure.  The examiner noted that all of the hearing tests conducting during service indicated normal hearing.  He also reasoned that a review of the record showed four audiometric assessments during service with consistent pure-tone thresholds from 500 to 600 hertz.  The Board finds the VA medical opinion to be highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  There is no competent opinion to the contrary.

In considering the Veteran's own statements as to the etiology of his hearing loss disability, he is competent and credible to testify about his hearing difficulties.  However, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of a sensorineural hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board notes the first evidence of hearing loss is not shown in the record until November 2006, approximately three decades after separation from service.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his hearing loss disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

The Board acknowledges receipt of the Veteran's research pertaining to the AC-199K Stinger gunship aircraft, the U.S. Army's assessment of the annoyance of small arms noise, and a decibel comparison chart.  While informative, they do not help establish the necessary elements for entitlement to service connection.  See Holton, 557 F.3d at 1366 (Fed. Cir. 2009).  Simply put, while inservice noise exposure is absolutely conceded, the medical evidence shows no basis upon which to grant service connection, and the appellant's lay evidence is not as probative as is the medical evidence of record.  

After considering all the evidence of record, the Board finds the weight of the most probative evidence is against finding entitlement to service connection for bilateral hearing loss disability.  The Veteran did not report hearing loss in service, or until about 34 years after separation; and outside of his lay statements, he did not provide any other evidence to support his contentions that his hearing loss is etiologically related to his military service.  As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. 
§ 5107(b).

The claim is denied.


Tinnitus

The Veteran asserts that he has tinnitus due to exposure to loud noises during service.  As previously noted, the Board acknowledges an in-service exposure to loud noises.

The Veteran reports symptoms of tinnitus and, as a layperson, he is competent to report noise in the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  Thus, the Board finds the Veteran has a current disability.

The March 2011 VA examiner concluded that the Veteran's tinnitus is a symptom associated with his hearing loss.  

Since the Veteran's hearing loss disability is not related to his military service, his tinnitus is also not related to service.  As there is no medical evidence of record relating the Veteran's tinnitus to service, the Board finds that the weight of the evidence is against a finding of entitlement to service connection for tinnitus.  

The Board acknowledges the Veteran's statements as to the etiology of his tinnitus but notes that outside of his lay contentions, he has not provided any other evidence to support his contentions that his tinnitus is etiologically related to his military service.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b). 

The claim is denied.

The Board takes this opportunity to note that should the appellant secure medical evidence linking his hearing loss and tinnitus to service, he should submit that evidence to VA so that his claim may be reopened and considered in light of such new evidence.  


ORDER

Entitlement to a disability rating in excess of 30 percent for a posttraumatic stress disorder for the period prior to October 17, 2011 is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

There is no evidence of record subsequent to the Veteran's period of psychiatric hospitalization for posttraumatic stress disorder, for which he was awarded a temporary total disability evaluation.  Additional treatment records and a new VA examination are needed to properly assess the severity of the Veteran's PTSD for the period beginning December 1, 2011. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  Further, obtain all pertinent outstanding VA treatment records since November 2011.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After all records have been received, afford the Veteran a psychiatric VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner must review the Veteran's claims folder, Virtual VA file, and VBMS file.  The examination report should indicate that these files were reviewed.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


